Citation Nr: 1127843	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for left-sided Legg-Calve-Perthes disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 4, 2009 to December 1, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Sioux Falls, South Dakota.

In April 2011, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file. 

The issue of entitlement to service connection for a low back condition, to include as secondary to left-sided Legg-Calve-Perthes disease, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Notice of Disagreement, June 2010.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Left-sided Legg-Calve-Perthes disease was noted upon entry into service and is shown to have increased in severity during service; the evidence does not clearly and unmistakably show that the Veteran's left-sided Legg-Calve-Perthes disease was not aggravated beyond the natural progress of the disease by service.


CONCLUSION OF LAW

Service connection for left-sided Legg-Calve-Perthes disease is warranted.  See 38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(b), 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for left-sided Legg-Calve-Perthes disease is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

When a preexisting disease or injury is noted on the entrance examination report, section 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran served on active duty in the Army from November 4, 2009, to December 1, 2009.  He claims that he has left-sided Legg-Calve-Perthes disease that preexisted service and that was aggravated by service.  See Claim; Hearing Transcript at 3.

Specifically, the Veteran testified at the Board hearing that he was diagnosed around the age of six or seven with left-sided Legg-Calve-Perthes disease that involved his left hip, that he underwent reconstructive surgery around that time, and that a few years later, he was asymptomatic and cleared to play all sports, even football.  See Hearing Transcript at 3.  He testified that, as a teenager, he played soccer for two years as a goalie and forward, for two years he played basketball as a point guard, and for seven years he played baseball as a pitcher and shortstop.  See Transcript at 4.  He testified that he was granted a waiver on entry into service (and cleared for basic training), which he testified involved submitting copies of his medical records relating to his left-sided Legg-Calve-Perthes disease and undergoing an orthopedic evaluation.  See Transcript at 4-5.  He then testified that, about a week into basic training, he suddenly experienced severe pain and was unable to stand.  He testified that he was treated with medication and provided crutches, and medically discharged shortly thereafter due to his condition.

As an initial matter, the Board acknowledges several pre-service private treatment records dated from October 1996 to May 2005 (that are associated with the Veteran's service treatment records) that reflect the Veteran's pre-service, childhood history of diagnosis and treatment for Legg-Calve-Perthes disease.  These records reflect that in 1996, at the age of seven, the Veteran was diagnosed with the disease, which generally involved left hip pain, limitation of motion, and some subluxation of the hip.  These records reflect that between October 1996 and January 1997, the Veteran was treated with traction, a leg brace, and physical therapy.  In February 1997, the Veteran underwent surgical treatment involving a left adductor tenotomy, left varus osteotomy, and a left salter osteotomy, followed by removal of a blade plate in November 1997.  Post-surgical x-rays in 1997 revealed complete femoral containment, although an evaluation four months status post surgery revealed a 5-10 millimeter leg length discrepancy and that the Veteran walked with a mild limp.  Nevertheless, x-rays from that time revealed that his left hip was well covered and healed.  

Consistent with the Veteran's testimony, his service treatment records dated from April 2009 to June 2009 reflect that the Veteran was evaluated by an orthopedist and granted a waiver with regard to his left-sided Legg-Calve-Perthes disease.  Specifically, an April 2009 report of medical history reflects that a physician noted the Veteran had left-sided Legg-Calve-Perthes disease, listed the Veteran's childhood history of surgical treatment, noted that the Veteran had been cleared and was receiving no medical follow up, and that a waiver was recommended (albeit a 1.5 centimeter leg discrepancy was noted).  Likewise, a May 2009 enlistment examination report reflects a diagnosis of Legg-Calve-Perthes disease was recorded (noted as corrected), and that a medical waiver was recommended.  The Veteran was referred for an orthopedic evaluation, and a June 2009 orthopedic report reflects the Veteran's history of left-sided Legg-Calve-Perthes disease, which was noted as involving the Veteran's left hip, that functional testing was stable, and that the orthopedist opined that "military duty carries no increased risk of injury" and that clearance for service was recommended.  In light of the fact that a diagnosis of left-sided Legg-Calve-Perthes disease was recorded by several examining physicians in the Veteran's service enlistment records, based not only on a history provided by the Veteran but also on a review of his childhood medical records as well as on a physical examination of the Veteran, the Board finds that the Veteran's left-sided Legg-Calve-Perthes disease was a pre-existing disability noted upon entry into his active service.  As such, he is not entitled to the presumption of soundness.

The Veteran testified at the Board hearing that at the end of one day of basic training, while standing for the final salute of the flag, as it was coming down, he experienced pain so severe he was unable to stand and that he was rushed for emergency treatment.  See Transcript at 5.  In that regard, a November 12, 2009 entrance physical board evaluation reflects that the Veteran had been treated in the emergency room for complaints of left hip pain, and that he was unable to train, regardless of profile and medication.  The report notes his pre-service history of Legg-Calve-Perthes, including his tenotomy and osteotomy procedures, and that he was given a medical waiver for enlistment.  The Veteran reported that his symptoms were exacerbated with running, jumping, impact exercises, and lifting heavy weight.  A diagnosis of history of Legg-Calve-Perthes disease was recorded, which was noted as having existed prior to service and having been aggravated by service.  Separation due to failure to meet medical fitness standards for enlistment was recommended.  Shortly thereafter, the Veteran separated from service on December 1, 2009.  

The Board finds that the findings noted in the above November 2009 medical board report, alone, suggest an increase in disability and are sufficient to warrant application of the presumption of aggravation as contemplated by 38 U.S.C.A. § 1153 (West 2002).  The Board again notes that the Veteran's pre-service medical records reflect that he was asymptomatic for several years prior to service, whereas, at the time of separation from service, the Veteran was unable to train due to left hip pain at the time of the medical board.

The Veteran testified at the Board hearing that, post-service, he had been receiving chiropractic treatment for about 16 months (i.e., since service) to alleviate some of his left hip pain.  See transcript at 6.  He testified that he even experienced pain at night when he went to bed and when sitting in class.  In that regard, the Board acknowledges several private chiropractic treatment records from Mr. K.H. dated from December 2009 to April 2010 that reflect that the Veteran presented for treatment on December 3, 2009 (two days post-service) for complaints of pain in his upper left leg that he indicated prevented him from doing "almost anything," which symptoms he reported began on November 9, 2009 (albeit he reported his childhood history of Legg-Calve-Perthes).  He reported that standing and walking made the pain worse, and that his pain was extreme.  A record from the next day, December 4, 2009, reflects that the Veteran reported that his symptoms "got significantly worse" in service, that he was medically discharged from service, and that he was experiencing constant left leg and hip pain.  The Board acknowledges that, initially, Mr. K.H. noted an impression that the Veteran was experiencing a "flare-up" of his Legg-Calve-Perthes disease due to service.  See PTR, December 4, 2009.  Subsequently, however, Mr. K.H. wrote a May 2011 letter for the Veteran in which he noted the Veteran's childhood history of Legg-Calve-Perthes, that the Veteran was asymptomatic in middle and high school just prior to service, that the Veteran reported experiencing left hip pain and dysfunction after entering service, and in which Mr. K.H. opined that the Veteran's condition had worsened beyond the natural progression of the disease as a result of service.  Mr. K.H. emphasized that the Veteran was a young male in his early 20s with no history of trauma.

The Board also acknowledges a March 2010 VA examination report (general medical) that reflects that the examiner noted the Veteran's childhood history of diagnosis and treatment for left-sided Legg-Calve-Perthes disease, see report at 6, that following treatment with surgery and removal of hardware, prior to service, everything was fine, he had no intermittent pain, and that he played baseball as a shortstop and pitcher, and he played basketball and football without any problems.  The Veteran reported he had no problems for about 13 or 14 years until service when he was 20 years old.  The examiner noted that the Veteran had been granted a medical waiver of his condition for enlistment.  The Veteran reported his history of experiencing immense pain suddenly in service and being taken to the hospital and given pain medication and crutches until he was discharged.  The Veteran reported that, post-service, he was unable to go anywhere due to the pain for a few weeks, including going to the grocery store, which he admitted had improved since that time.  Still, he reported near constant pain in his left hip and upper left leg, fatigue, lack of endurance, and ongoing chiropractic treatment.  He reported occasional flare-ups, and use of crutches when at his baseline.  He reported he takes more baths because he experiences pain with standing.  Physical examination revealed a 1.5 centimeter leg length discrepancy, and some limitation of motion was noted in his left hip.  The examiner also noted review of the chiropractic records in the claims file.  The examiner recorded a diagnosis of left-sided Legg-Calve-Perthes disease involving the left hip since childhood, and opined that it was not aggravated by service.  The only rationale provided in the examiner's report was that there were no bony changes shown on x-ray to support aggravation in service (and the Board notes that the examiner noted review of certain x-rays in the claims file, including a May 2005 left hip x-ray reflecting mild femoral flattening, a November 8, 2009 x-ray reflecting mild flattening of the femoral head, as well as a December 4, 2009 chiropractic x-ray reflecting an impression of femoral neck deformity in the left hip resultant from previous surgery and disease).

In light of all of the above, the Board finds that clear and unmistakable evidence is not shown sufficient to rebut the presumption of aggravation, particularly in light of the Veteran's credible testimony regarding his symptomatology prior to service, in service, and post service, the fact that he sought chiropractic treatment only two days post-service through the time of the Board hearing, which records reflect that he initially presented reporting aggravation of his condition due to service, and in light of the May 2011 medical opinion provided by Mr. K.H., the chiropractor.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  While the Board acknowledges the March 2010 VA examiner opined that the Veteran's left-sided Legg-Calve-Perthes disease was not aggravated by service, the Board finds that the examiner's rationale, that bony changes are not shown on x-rays, to be too brief to meet the high burden of clear and unmistakable evidence so as to rebut the presumption of aggravation, particularly in light of the credibility of the Veteran's statements as well as the opinion from Mr. K.H.

Therefore, having found that there is insufficient evidence to rebut the presumption of aggravation, service connection for left-sided Legg-Calve-Perthes disease is granted.  38 U.S.C.A. § 1153.


ORDER

Entitlement to service connection for left-sided Legg-Calve-Perthes disease is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


